Opinion issued April 1, 2010
     

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-10-00006-CV
 





















 
 

IN RE ROBERT JOHN SCHLEIN, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus,
relator, Robert John Schlein, seeks mandamus relief compelling the trial court
to vacate a protective order.  On March
9, 2010, Schlein moved to dismiss the petition for mandamus as moot.                




We dismiss the petition for
writ of mandamus as moot.  All pending
motions are overruled as moot.      
Per Curiam                                      
 
Panel consists of Justices Keyes, Sharp, and
Massengale.    
 
       




1           The
underlying case is Barbara Regina Schlein v. Robert John Schlein, No.
2009-70834 in the 280th Judicial District Court of Harris County, Texas, the
Hon. Tony Lindsay, presiding.